Citation Nr: 0707397	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  91-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a left upper thigh laceration, with tissue loss, 
currently evaluated as 30 percent disabling.

2.  What evaluation should be assigned for an adherent left 
upper thigh scar?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The Board remanded this case to the RO so that additional 
development of the evidence could be conducted in March 1992, 
June 1994, January 1998, June 1999, August 2003, March 2005, 
and March 2006.
 
The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. 


FINDING OF FACT

1.  The veteran's post operative residuals of a left upper 
thigh laceration with tissue loss (muscle group XIV) is 
severe in nature. This is the maximum allowable schedular 
rating for this muscle group.  
 
2.  The veteran's post operative residuals of a left upper 
thigh laceration with tissue loss (muscle group XIV) is not 
manifested by a need for frequent hospitalization or to cause 
a marked interference with employability.


CONCLUSION OF LAW

The criteria for a 40 percent rating for post operative 
residuals of a left upper thigh laceration with tissue loss 
and scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (1996);  38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5314 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 and 
March 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was thereafter readjudicated in the July 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the veteran has been granted an increased evaluation 
for the service connected disability.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

Service medical records show that the veteran sustained an 
injury to the anterior aspect of the left thigh in October 
1967 while in Vietnam.  The injury consisted of a cut with a 
"skill saw".  He was treated in a local American Hospital 
and then transferred to the Third Field Hospital in Saigon.  
At the latter hospital sutures were removed and the wound 
allowed to stay open for a period of five days.  It 
was then sutured and later sutures were removed.  He was told 
muscles were cut and that tissue overlying muscles were also 
cut.  He was hospitalized for approximately 30 days and then 
returned to duty in Vietnam.  
 
In June 1968, it was strongly recommended that the veteran go 
to physical therapy for a period of time to further 
strengthen his quadriceps muscle and that gait training be 
given.  

VA Medical records indicate that the veteran cut himself on 
the left thigh while in Vietnam in 1967 with a power saw and 
developed hypesthesia in an area distal to the wound site 
such that when he touched this area it gave a severe cutting 
pain.  He also had constant pain at the site of the wound 
which he described as a throbbing pain with episodic sharp 
stabbing bursts.  He had surgery in 1974 and several neuromas 
were removed from the anterior femoral cutaneous nerve with 
only temporary relief.  The veteran was seen in 1981 and the 
examiner found absence of left knee jerk and described it as 
a left femoral nerve neuralgia.  In 1988, the veteran had an 
arthroscopy of the left knee after dropping a desk on the 
knee.

VA records show that in July 1990, the veteran was admitted 
with a five week history of a rash on his left thigh which 
had progressed to encompass the left and right inguinal areas 
in the entire scrotum and dorsum of the penis.  The affected 
areas were erythematous and warm.  The veteran reported that 
he had episodes two to three times a year for the last five 
years and they usually encompassed the left thigh only and 
were treated with hydrocortisone cream and Cephalosporin.  

Dermatology consult stated the veteran probably had an 
eczematous dermatitis as well as possible cellulitis.  They 
recommended Triamcinolone ointment to the left thigh area and 
continue the Nafcillin.  The diagnoses included cellulitis 
and chronic fungal infection.

Treatment records from Seneca Medical Association, P.A. dated 
July 1990 indicate that the veteran had a rash for the past 
month and had been seen at the VA hospital.  It was noted 
that he now had difficulties with a rash in the axillary area 
as well as on the scrotum, both of which were pruritic.  
There were some pruritic problems in the left thigh anterior 
thigh area.  The examiner indicated that the axillary area on 
the left side showed some erythematous macular rash.  Very 
nonspecific.  The scrotum was intensely erythematous and the 
veteran had weeping from the scrotum in general with no 
definite site of infection.  There was no remarkable 
tenderness to touch.  There was some was some associated 
edema.  The anterior aspect of the left thigh showed some 
generalized erythema with some minimal scaling and drying of 
the skin.

In February 1991, the VA conducted a biopsy of the left 
thigh.  Both specimens showed hyperkeratosis, acanthosis, 
mild spongious, and a superficial perivascular lymphocytic 
infiltrate compatible with chronic eczema.  No organisms were 
noted on special stains.

At his January 1992 Board Central Office hearing, the veteran 
testified that except for the numbness and throbbing in the 
top section of the left thigh, he was experiencing pain.  He 
stated the left thigh was about 1 1/2 to 1 3/4 inches smaller in 
circumference than the right.  He indicated that he had a 
weakened left knee joint and also experienced back problems.  
The veteran indicated that the rash first appeared in 1970.  
He later had surgery in 1974 to remove neuromas and developed 
an infection.  He stated that the rash showed up then went 
away.  He has been told it was a rash and eczema.  The 
veteran testified that he was told by a nurse at the VA that 
the rash was most likely caused by the hepatitis virus which 
set in when he had his accident in Vietnam.  

He stated that the rash came up as blisters and had occurred 
on both legs about four to six inches above the ankles.  He 
has also had it between his legs, on his waist, and under the 
left arm.  He indicated that during the 1990 hospitalization 
he was treated for cellulitis.  The veteran was treating the 
rash with hydrocortisone.  The veteran indicated that he felt 
his left leg would give way at times, but he also had 
problems with his knee and back.  He reportedly was told that 
nothing could be done to stop the pain in his thigh or to 
help with the muscle rejuvenation.  The only treatment he was 
receiving for his left thigh was pain medication.  

At a July 1992 VA examination of the arms, chest, back, and 
abdomen no skin abnormalities were found.  The lower leg 
below the old scar appeared normal.  The skin was smooth and 
moist.  There was a scar which extended diagonally along the 
left thigh about 10 cm below the crest of the ilium.  This 
scar was 28 cm long and extended down into the medial surface 
of the left upper leg.  The scar was well healed and was 3 cm 
wide.

At a July 1992 VA peripheral nerves examination, the examiner 
noted the veteran used a cane for support in walking and had 
a limp with the left leg.  The quadriceps muscle on the left 
was about 3/8ths of an inch less in size than on the right 
side, and there was a 7 inch, well healed scar.  In testing 
the area around the scar, the veteran denied the perception 
of pain or touch in the area between the scar and the knee.

Straight leg raising induced pain in the left leg and he was 
unable to extend the knee more than about 185 degrees when 
sitting.  Pinprick examination disclosed a general decrease 
in sharpness in the left leg as compared to the right; 
however, this did not conform to the anatomic distribution of 
a peripheral nerve or a dermatome from the knee down.  In the 
area from the knee upward, the area conformed to loss of 
superficial branches of the femoral nerve as the result of 
his laceration from the saw injury.  

Vibration studies indicated no abnormality other than the 
fact that the vibration did not feel as strong in the left 
leg.  Testing for light touch showed the veteran missed 
exactly 50 percent of the stimuli in the left foot but none 
in the right foot.  The examiner noted that in testing the 
stimulus repeatedly in the same area, he was able to perceive 
the stimulus in a fashion that did not suggest recruitment; 
thus, the explanation for his missing 50 percent was presumed 
to be not on the basis of nerve injury.

Tendon reflexes were symmetrical, but the right knee jerk was 
present but less active than other reflexes.  Babinski sign 
was not present.  In testing muscle strength, there was no 
weakness other than give away weakness in the left leg in all 
muscle groups tested.  There was no atrophy other than 
described in the left quadriceps muscle and due to the saw 
injury.  There were no fasciculations or other abnormal 
involuntary movements and muscle tone was normal.  

The impression noted evidence of injury to the superficial 
sensory branches of the left femoral nerve distal to the 
laceration that would include anterior femoral cutaneous 
nerve of the thigh and the medial branch of the cutaneous 
nerve to a less extent.  There was no evidence of 
radiculopathy or neuropathy, secondary to the back surgery, 
and no evidence of other polyneuropathy present.  

VA treatment reports dated 1990 to 1994 show treatment for 
eczema and cellulitis of the left thigh.  The veteran was 
also treated for chronic pain syndrome.  

Social Security Administration and associated medical records 
show that the veteran was granted disability benefits for 
discogenic and degenerative back disorders commencing in 
1990.

At the December 1994 VA examination, the veteran reported 
being incapacitated by complaints of persisting pain in his 
left thigh.  He described the pain as a permanent and 
constant ache in the thigh.  The veteran also believed that 
Agent Orange contaminated his wound causing intermittent skin 
rashes.  

The neurologic examination noted an antalgic gait using a 
walking cane in his right hand but the examiner noted he 
actually put more weight on the left leg as he tended to list 
to the left while holding the cane in his right hand.  He 
sometimes held the cane in his left hand.  He was wearing a 
TENS unit with the electrodes applied to either end of his 
well healed surgical scar.  

The measurement of the quadriceps muscle was 19 inches for 
both the left and the right thigh measured at a standard 
distance above the knee.  At distance was 9 inches above the 
knee joint.  Testing muscle strength revealed isotonic 
contractions and giving away when force was applied against 
his muscle contraction.  Sensory examination demonstrated an 
inability to determine the difference in sharp and dull 
anywhere in the lower extremities yet proprioception was 
normal.

Tendon reflexes were symmetrical and present with the 
exception that the left knee jerk was absent most likely due 
to extensive surgery on the knee cap and the quadriceps 
tendon crossing the knee cap region.  

The impression indicated the veteran had a chronic pain 
syndrome and demonstrated intense pain behavior.  He had 
minimal neurologic deficit mostly in the form of loss of 
sensation in the distribution of the scar but he had a 
markedly exaggerated complaint which could not be explained 
to include numbness in both lower extremities.  

At the December 1994 VA skin examination, the examination 
showed a transverse scar that started on the lateral border 
of his left leg and extended towards the inguinal area of the 
left upper thigh posteriorly to the midline of his left 
thigh.  The scar was a linear scar and beneath it, it had 
loss of fatty tissue and surrounding this linear scar there 
was a secondary type of discoloration of the skin due to a 
healing eczema.  The total area involved was oval and was 
about 30 cm by 15 cm.  He had numerous small scars on his 
left knee from where he had several laparoscopic procedures.  
The examiner noted that peripheral pulse was extremely 
difficult to palpate because of the surrounding tissues and 
the fact that the pulse was not very strong.  The pulse did 
seem to be regular.

The veteran had normal range of motion of both knees.  The 
left knee had pain with motion and was unable to bear much 
weight on the left leg.  He had difficulty walking without 
using a cane.  On the medial surface of the left leg, there 
was a large scar of which he complained of having pain and he 
wore a TENS unit.  There was hypesthesia on the medial 
surface of the left leg.  

The diagnoses included a laceration of the left thigh with 
extensive destruction of subcutaneous tissue and residuals 
probably due to nerve damage; and chronic pain syndrome.

At a September 2004 VA examination, the examiner noted the 
veteran's problems with his back, knee, and left thigh.  The 
veteran reported difficulty with pain and weakness in his 
leg, particularly when climbing stairs, bending, or stooping.  
The veteran used a crutch to help him walk.  

The examination showed 4/5 quadriceps strength and 5/5 
throughout all other major musculature of the bilateral lower 
extremities.  He showed decreased sensation in his thigh 
distal to the scar; otherwise, the sensory examination was 
normal.  He showed 1+ deep tendon reflexes bilaterally.  His 
gait was slightly shuffling on the left; it was heel toe on 
the right.  The examiner found the veteran's range of motion 
additionally limited by pain and weakness of his lumbar 
spine, approximately 20 degrees with repetitive motions, and 
his range of motion was additionally limited by weakness, 
approximately 20 degrees, in his left knee, secondary to 
repetitive motions and left thigh atrophy.  The examiner 
noted it was as likely as not that altered gait from a 
significant thigh injury did increase the patellofemoral and 
proximal medial joint contact forces, resulting in 
degenerative tears of the medial meniscus and believed that 
these were coexisting.  

Examination of the left knee revealed a 0 to 135 degree arc 
of motion without pain.  There was positive patellofemoral 
crepitus.  There was positive medial joint line tenderness.  
He had a positive McMurray's.  The knee showed a 10 degree 
lag from full extension, with active range of motion.  He had 
4/5 quadriceps strength.  He showed a 24 cm scar on the left 
medial and anterior thigh.  It was healed and nontender to 
palpation.  The circumference of the left quadriceps was 19 
cm, 6 inches above the patella.  He showed marked atrophy of 
the left quadriceps distal to the scar.  The scar was mildly 
tender to palpation at the distal extent, with decreased 
sensation distal to the scar.  There was no evidence of 
breakdown, no evidence of cicatrix, and no evidence of 
significant loss of muscle tissue.  There was some skin and 
subcutaneous fat loss.  

The veteran's 10 degree lack of active range of motion of his 
left thigh was secondary to muscle loss, and the weakness 
limited his range of motion approximately 10-20 degrees.  

At an April 2005 VA examination, the veteran reported 
weakness and the inability to extend the left leg, and pain.  
It was noted that he used a forearm crutch to help with 
walking.  

The veteran had a 20 cm by 1.4 cm scar located on the left 
upper thigh extending from the midanterior superior thigh in 
a one o'clock to seven o'clock medial thigh location.  There 
was also a second scar measuring 5.4 cm by 0.4 cm along the 
medial aspect of the left thigh extending distally from the 
upper thigh scar as mentioned above.  There was no pain on 
examination of the scar except pain when palpating the 
underlying tissue.  There was no adherence to underlying 
tissue.  There was normal texture of the skin.  There was no 
frequent loss of skin over the scar, ulceration or skin 
breakdown.  There was neither elevation nor depression of the 
surface contour of the scar.  The scar was superficial 
without inflammation, edema, or keloid formation.  The color 
of the scar was normal.  There was no induration or 
inflexibility.  There was no limitation of motion or function 
caused by the scar in itself.  

The examiner noted that muscle groups affected would include 
the thigh and adductor muscles, including the vastus 
medialis, vastus intermedius, and all adductors.  The 
severity of the muscle damage include palpable depressions 
with obvious muscular injuries in the muscle bodies 
themselves.  The examiner could not identify any nerve damage 
except surrounding the scar with some numbness and pain to 
the underlying tissues.  

There was pain on palpation of the underlying tissues, but 
the scar in and of itself was not painful.  There were no 
repeated ulcerations or poor nourishment to the scar itself.  

There was 4/5 left thigh strength as compared with 5/5 right 
thigh strength.  There was also lower threshold fatigue on 
repetitive use.  There was obvious muscle loss to the 
underlying muscular bodies.  He could only extend his knee to 
-45 degrees with normal range of motion being 0 to +15 
degrees.  The right knee could extend to 0 degrees without 
pain present.  

There was evidence of loss of deep fascia and muscle 
substance with decreased muscle tone and loss of power, as 
well as lower threshold fatigue compared to the sound side.  

The examiner indicated that the veteran's left knee and back 
injuries had not affected his left thigh disability; however, 
it was the examiner's opinion that the left thigh disability 
may have inevitably lead to this left knee injury via chronic 
compensation.

The veteran denied any flare-ups but did report chronic pain 
at the left thigh with repetitive use increasing his fatigue 
of the left thigh.  

In a July 2005 VA addendum to the examination, the examiner 
indicated that on further consultation with the veteran, he 
clarified that he did indeed had an injury to his left knee 
when the desk fell on him with subsequent three surgeries 
which the veteran stated helped.  The examiner noted that the 
left thigh injury did lead to chronic left knee problems with 
extension secondary to extensive muscle loss and the 
inability to extend fully at the knee due to the muscle loss.  
Thus, the limitation of extension was due to the muscle 
injury of the left thigh and not due to the left knee 
injuries and subsequent surgeries.  

After numerous remands by the Board and searches conducted by 
the RO, the RO was unable to find a VA examination report for 
July 2000 and a response received indicated that the U.S. 
Army clinical records for the 129th Aviation Dispensary 
produced no record for this service member.  

Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

The veteran is currently rated 30 percent disabled by analogy 
under the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5314 
for injuries to muscle group XIV, which is the anterior thigh 
group.  

The schedular criteria for muscle injuries, as well as the 
provisions of 38 C.F.R. §§ 4.55, 4.56 that relate to 
evaluation of muscle injuries, were revised effective July 3, 
1997, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. See 
62 Fed. Reg. 30,237-240 (1997).  In light of the change, the 
former criteria are applicable only for the period prior to 
the effective date of the new criteria, and only the new 
criteria may be considered for the period on and after the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).
 

Notably, however, a review of 38 C.F.R. § 4.73, Diagnostic 
Code 5314, in effect prior to and after the July 1997 
changes, reveals no changes in the rating standards for the 
classifications of disability from muscle injuries (slight, 
moderate, moderately severe, and severe).  

The pertinent provisions of 38 C.F.R. § 4.56, prior to the 
July 1997 revisions were as follows:

*		*		*
(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile. . .

38 C.F.R. § 4.72 (1996).

 
The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997 revision.

The revised provisions of 38 C.F.R. § 4.55 pertinent to this 
case are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).  

		*		*		*

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

38 C.F.R. § 4.55 (2006).  
 
The revised provisions of 38 C.F.R. § 4.56, are, in pertinent 
part, as follows:

 
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

		*		*		*

(3) Moderately severe disability of 
muscles.

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2006).

Diagnostic Code 5314, impairment to Muscle Group XIV, 
includes the muscles of the anterior thigh group (Satorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris).  The functions of this 
muscle group include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, and tension of 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XVII.  A 30 percent rating is warranted for 
moderately severe disability, and a 40 percent rating is 
assigned for severe disability.  Id.  

 
Analysis

Having carefully reviewed the entire record, the Board finds 
that this is an appropriate case in which to invoke VA's 
doctrine of reasonable doubt.  That is, the Board finds that 
the veteran's left upper thigh symptomatology more nearly 
approximates the criteria for a 40 percent disability 
evaluation under Diagnostic Code 5314.

The April 2005 VA examination found evidence of loss of deep 
fascia and muscle substance with decreased muscle tone and 
loss of power as well as lower threshold fatigue.  The 
veteran could only extend his knee to -45 degrees.  The 
examiner in his July 2005 addendum indicated that the left 
thigh injury did lead to chronic left knee problems with 
extension secondary to extensive muscle loss and inability to 
extend full at the knee due to the muscle loss.  The examiner 
noted that he could not identify any nerve damage except 
surrounding the scar with some numbness and pain to the 
underlying tissues.

Accordingly, given the VA examinations and testimony from the 
veteran, both positive and negative, is at least in 
equipoise.  Resolving reasonable doubt in the veteran's favor 
the Board concludes the history, the current complaints, and 
the objective findings are all consistent with a severe 
muscle injury.  The Board notes that this is the highest 
evaluation under this Diagnostic Code.  
 
In turning to the question of entitlement to a rating higher 
than 40 percent, the evidence does not, however, suggest that 
the service-connected left thigh laceration with scar 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of a 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2006).  For example, this disorder has not required frequent 
periods of hospitalization, nor has it been shown by the 
evidence of record to markedly interfere with employment.  
The Board notes that Social Security Administration records 
show the veteran is receiving disability benefits based 
solely on his nonservice connected back disorders.  Hence, a 
rating in excess of 40 percent is not in order.




ORDER

Entitlement to a 40 percent rating for post operative 
residuals of a left upper thigh laceration with tissue loss 
is granted, subject to the criteria which govern the payment 
of monetary awards.
 
 


REMAND

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
all disabilities, including those arising out of a single 
disease entity, are to be rated separately under 38 C.F.R. § 
4.25 (2006) unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Id. at 261-
62.  The Court decision in Esteban appears applicable to this 
claim as the veteran's service-connected left thigh muscle 
injury consists of two elements, the muscle injury itself, as 
well as the scar incurred when the muscle injury was 
incurred.  Accordingly, in light of Esteban, the Board finds 
that the scar must be rated separately from the rating 
assigned the thigh muscle injury.  Significantly, however, 
because the RO has not had an opportunity to first assign a 
separate rating for the scar, it is premature for the Board 
to do so in the first instance.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  Hence, further development is in order.
 
Therefore, this case is REMANDED for the following action:
 
The RO should assign an initial rating 
for the veteran's adherent left thigh 
scar.  If the rating is less than the 
maximum allowable under the schedule, a 
supplemental statement of the case must 
be issued and the appellant offered an 
opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


